Citation Nr: 1634650	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  10-21 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed emotional features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, A.D.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to August 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A hearing before the undersigned Veterans Law Judge was held at the RO in March 2012.  A transcript of the hearing has been associated with the claims file.

This matter was previously remanded by the Board for further development in November 2013.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran's acquired psychiatric disorder, to include adjustment disorder with mixed emotional features, has not been shown by competent clinical, or competent and credible lay evidence, to be causally related to the Veteran's active military service.

2. While the Veteran has been diagnosed with borderline and narcissistic personality disorders, a personality disorder is not a disease or injury for VA compensation purposes.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed emotional features, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(A) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2015).

2. Personality disorders are not a disease or injury subject to service connection.  38 U.S.C.A. §§ 1110, 5103, 5103(A) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by a December 2008 letter.  See 38 U.S.C.A. § 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished as to the issue decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA incorporated the Veteran's in-service and post-treatment (VA and private) treatment records into his claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in January 2009, November 2009, December 2010, and February 2014.  These opinions involved a thorough review of the claims file and the opinions were supported by a sufficient rationale.  Therefore, the Board finds that the reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim decided herein.

As stated above, this matter was previously remanded in November 2013.  The Board finds there has been substantial compliance with its November 2013 remand directives.  The Board notes that the United States Court of Appeals for Veterans Claims has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.) 

Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2015).

Furthermore, in March 2016 the Veteran testified at a Board videoconference hearing over which the undersigned Veterans Law Judge presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the Veterans Law Judge clarified the issue on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.


II. 
The Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or, in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the present case, however, none of the Veteran's acquired psychiatric disorders falls within the list of chronic diseases in 38 C.F.R. § 3.309(a).

In addition to the requirements of service connection as detailed above, regulations also provide that service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Further, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to the in-service treatment records, it is notable that in February 2003, the Veteran was diagnosed with adjustment disorder with anxiety and depressed mood.  Chronic partner relationship problems were noted.  Narcissistic and borderline traits were also noted.  However, it was determined the Veteran was psychologically fit for full duty and responsible for actions.  He was treated again in August 2003.  In April 2005, the Veteran was treated for, and diagnosed with, major depressive disorder, obsessive compulsive disorder, and narcissistic personality disorder.

The Veteran was afforded a VA examination in January 2009 where the VA examiner was asked to determine whether it was at least as likely as not the Veteran's difficulties with anxiety and depression were secondary to his service-connected Hodgkin's lymphoma.  The examiner noted that the service records were unavailable but that the Veteran provided records at the examination.  The examiner determined the records indicated that the Veteran had problems with personality functioning prior to entering the military.  The Veteran stated he always had difficulties with obsessive-compulsive problems and with his anger and temper.  The Veteran felt he was mistreated during boot camp.  The examiner noted the Veteran was diagnosed with personality disorder in 2003, prior to his diagnosis for Hodgkin's lymphoma (which was diagnosed in 2005).  Significantly, the examiner stated the Veteran denied his ongoing depression and anxiety were associated with his cancer. 

The Veteran was diagnosed with adjustment disorder with mixed emotional features, moderately intense, secondary to multiple life issues and stressors; and mixed personality disorder, very severe, with borderline and narcissistic aspects.  The VA examiner determined there was no basis for a diagnosis for PTSD based on his experiences in boot camp. 

The VA examiner concluded that the Veteran "denie[d] any specific difficulties or concerns concerning his Hodgkin's disease which is currently in full remission.  A review of the case in general and this issue specifically leads this examiner to the very strong opinion that there is no evidence that this [Veteran] has any type of psychiatric difficulties secondary to a diagnosis of Hodgkin's disease."  

The VA examiner stated the "main difficulty this [Veteran] is exhibited from a psychiatric standpoint is a chronic and severe character disorder that has been present and apparent long before he entered the military.  It is responsible for the difficulties that he had in the military, as it is for the difficulties he has had before and since being in the military."  

Furthermore, the VA examiner concluded that the Veteran's personality disorder "was certainly not caused by the military but did interfere with his ability to adjust to it as it has to most other aspects of his life.  His anxiety and depression is as a result of the difficulties he has created for himself."  

In November 2009, the examiner confirmed the January 2009 opinion after reviewing the Veteran's claims file.

In December 2010, the Veteran underwent another VA mental health examination.  The same examiner stated:

The reference to anxiety and depression whether to an anxiety disorder or mood disorder or an adjustment reaction are mere terms to describe the anxiety and depression that he has experienced as a result of the negative impacts of his personality disorder on his life in terms of his inability to function responsibly, rationally, maturely and in a manner without willful misconduct.  These diagnoses are not superimposed on personality disorder or separate from it but are his reaction to the negative impact of the personality disorder and part and parcel of it.

In November 2013, the Board noted the lay statements and testimony that the Veteran's acquired psychiatric disorder(s) is(are) secondary to his service-connected disabilities and/or related to military service.  The Veteran is currently service connected for the following: right great toe bunionectomy at a 10 percent disability rating, effective September 1, 2008; left knee chondromalacia patella, claimed as a left knee condition, at a 10 percent disability rating, effective May 19, 2010; arthritis of the right shoulder with decompression surgery and excision of the distal clavicle, at a 10 percent disability rating, effective June 23, 2011; Hodgkin's lymphoma at a noncompensable disability rating, effective September 1, 2009; scar, status post right shoulder with decompression surgery and excision of the distal clavicle (previously combined with the evaluation of arthritis of the right shoulder) at a noncompensable disability rating, effective September 1, 2008; and erectile dysfunction at a noncompensable disability rating, effective May 19, 2010.

In this case, service connection has been established for additional disabilities since a medical opinion was received regarding secondary service connection.  As such, further development was required to obtain a medical opinion as to whether the Veteran's current acquired psychiatric disorder(s) is(are) related to his active military service or secondary to service-connected disability, to include consideration of the Veteran's lay statements.

Pursuant to the November 2013 Board remand, the Veteran was afforded another VA examination in February 2014.  The VA examiner confirmed the diagnoses of unspecified depressive disorder, borderline personality disorder, and narcissistic personality disorder.  Upon examination, a review of the records, and the Veteran's lay statements, the VA examiner opined his diagnosed acquired psychiatric disorders were not incurred in service and not otherwise related thereto; are not proximately due to or the result of service-connected disability or disabilities and; are not aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected disabilities.  

The VA examiner explained that there was no evidence to suggest that the  Veteran's current depressive disorder was incurred during his military service.  Although the Veteran did see a chaplain on several occasions, the evidence did not support a diagnosis.  There was no evidence to indicate the Veteran was disabled by symptoms of depression while in service or had any significant problems performing his duties.  The VA examiner noted "it does not appear that he sought out treatment (or, at the very least, that he did not follow up with any treatment that he did seek - as while he did seek treatment as a reservist, he failed to attend any follow up appointments)." 

The VA examiner determined that the Veteran's depressive symptoms are not proximately due to or the result of any of his service-connected disabilities, and there was "no scientific evidence to suggest that depression can result of any of the [Veteran's service-connected disabilities of limited flexion of knee, scars, foot condition, hemorrhoids, deformity of the penis, or bursitis.]" 

Regarding whether the Veteran's depression may be associated with his chronic obstructive pulmonary disease, the VA examiner determined "it appears that his disease is adequately controlled at this time, and notes do not reveal that this is problematic for him."

Regarding whether the Veteran's depression may be associated with his Hodgkin's disease, the VA examiner explained, "the [V]eteran has been in complete remission without recurrence since 2005, and in a note dated [November 14, 2013] from the Oncology department at the Pittsburgh VA it is stated that the [V]eteran no longer needs to follow up with Oncology." 

Finally, the VA examiner determined the Veteran's depressive disorder is not aggravated by the Veteran's service-connected disabilities but is "primarily aggravated by his personality disorder, and the consequences of his poor life choices."  

After consideration of the entire record and the relevant law, the Board finds that the Veteran's current acquired psychiatric disorder, to include adjustment disorder with mixed emotional features, was not related to service, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there was no etiological relationship between the origin and/or severity of the acquired psychiatric disorder, to include adjustment disorder with mixed emotional features, and his military service.  

Significantly, the VA examination reports include the most thorough and factually supported opinions of record, given that they are consistent with other evidence of record and included review of the claims file.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.

Furthermore, the Board notes that the Veteran was diagnosed with borderline personality disorder and narcissistic personality disorder.  However, personality disorders are not considered to be diseases or injuries within the meaning of veterans' benefits legislation and, therefore, are not eligible for service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) (specifically holding that 38 C.F.R. § 3.303(c), as it pertains to personality disorders, is a valid exercise of the authority granted to the Secretary of Veterans Affairs); see also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

The Board acknowledges the Veteran's contentions that his acquired psychiatric disorder, to include adjustment disorder with mixed emotional features, is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disabilities.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the etiology of an acquired psychiatric disorder, to include adjustment disorder with mixed emotional features, is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428   (2011).

 In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed emotional features; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed emotional features, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


